Citation Nr: 0906954	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 through 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran also filed a claim in April 
2008 in which he is seeking service connection for 
depression.  That issue remains pending, and the Board refers 
this matter to the RO for further development and 
adjudication.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a skin 
disorder was denied in an unappealed November 1994 rating 
decision.

2.  Evidence received since the November 1994 rating decision 
is new but does not serve to establish a nexus relationship 
between the Veteran's skin disorder and active duty service, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for a skin disorder.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justas v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for his claimed skin disorder was denied by the RO 
in November 1994 on the grounds that the evidence in the 
record did not establish that the claimed skin disorder was 
incurred in or aggravated by service or first incurred within 
an applicable presumptive period.  Notice of the RO's 
decision was provided to the Veteran in January 1995.  The 
Veteran did not file a Notice of Disagreement within one year 
of the RO's January 1995 notification to the Veteran.  In the 
absence of a timely filed appeal, the November 1994 rating 
decision is final.  38 U.S.C.A. § 7105.

In April 2005, the Veteran filed a VA Form 21-4138 in which 
he requested that VA reopen his claim for service connection 
for a skin disorder.  The question for the Board is now 
whether new and material evidence has been received in 
support of the Veteran's claim since the issuance of the 
final November 1994 rating decision.

In reaching its November 1994 decision, the RO reviewed and 
considered the Veteran's service treatment records, VA 
treatment records, and private treatment records from Central 
Carolina Dermatology Clinic, Inc. The private treatment 
records pertained to treatment received by the Veteran in 
September and October 1994.  The VA treatment records 
referred to treatment in March 1986, from December 1987 
through March 1988, and in April 1994.  Only the March 1994 
VA treatment records, however, refer to treatment for a skin 
disorder.

In support of his April 2005 request that VA reopen his 
claim, the Veteran stated that he had received ongoing 
treatment since 1994 for his claimed skin disorder at the VA 
medical center and Central Carolina Dermatology Clinic, Inc.  
He also recalled that he had been hospitalized for 
approximately one month while in service in 1981 or 1982.

The RO has obtained the Veteran's identified treatment 
records from the VA medical center and Central Carolina 
Dermatology Clinic.  These records reflect that the Veteran 
received medical treatment for a recurring skin disorder 
since 1994.  They do not, however, contain any opinions from 
any treating physicians that indicate a relationship between 
the Veteran's disorder and his active duty service.  

In April 1994, the Veteran received VA treatment for a 
recurring infection of the right foot.  At that time, he 
reported to the treating physician that his symptoms 
initially began while he was in Korea during his active duty 
service.  The treating physician diagnosed the Veteran with 
an acute recurrent infection of the right foot, but did not 
offer an opinion as to whether this disorder was related to 
the Veteran's active duty service.

An absence of any treatment records relating to treatment for 
the Veteran's skin disorder until 1994 indicates that there 
was a nearly ten year hiatus in which he did not receive any 
treatment for his claimed skin disorder.  Treatment records 
from the VA medical center dated from April 2004 through 
September 2005 reflect that the Veteran did receive regular 
treatment for a recurring rash on both feet which eventually 
spread to his legs.  At an October 2004 visit to the VA 
medical center, the Veteran reported that he had experienced 
a 20 year long history of a rash in the instep of his right 
foot.  Once again, however, the treating physician did not 
provide any opinion indicating a relationship with the 
Veteran's skin disorder and active duty service.  A nurse 
also noted in an October 2004 addendum that the Veteran 
reported a rash on both feet, present since 1985.  In 
September 2005, the Veteran reported to his VA medical center 
physician that he had experienced a rash on his right leg 
since 1988, but the treating physician did not provide any 
nexus opinion.

In November 2005, the Veteran submitted a VA Form 21-4138 in 
which he reported treatment at Temple Hospital, and recalled 
that he had been diagnosed with psoriasis related to "a 
chemical reaction in Korea."  Based upon the Veteran's 
statement, in October 2006 the RO requested he provide a 
signed release authorization for treatment records from 
Temple Hospital.  The Veteran did not, however, provide a 
response to the RO's request.

In summary, the evidence identified by the Veteran and 
obtained by the RO after the RO's final November 1994 
decision is "new," in the sense that it is not merely 
duplicative of evidence that was of record at the time of the 
November 1994 decision.  Nonetheless, this new evidence does 
not contain a probative opinion that establishes a nexus 
relationship between the Veteran's skin disorder and his 
active duty service.  The evidence therefore does not address 
the defect in the Veteran's claim which was the basis of the 
RO's final November 1994 decision.  As such, this new 
evidence does not raise a reasonable possibility of 
substantiating the claim and is therefore not "material." 
Under the circumstances, the Veteran has not submitted any 
new or additional evidence that warrants that his claim for 
service connection for a skin disorder be reopened.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
a skin disorder in a June 2005 notification letter.  This 
letter further advised the Veteran of the type of evidence 
that is required to re-open his claim pursuant to 38 C.F.R. 
§ 3.156(a), as revised effective August 29, 2001.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, insofar as the Veteran's claim is being denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records and VA medical center 
treatment records have been obtained.  The Board is mindful 
that the RO has not contacted Temple Hospital, which the 
Veteran identified as a private treatment provider in his 
November 2005 VA Form 21-4138.  The Board also notes, 
however, that the RO's October 2006 request to the Veteran 
for a signed release authorization for treatment records from 
Temple Hospital met with no response from the Veteran.  In 
this regard, the Board notes that it is well-established that 
VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the Veteran's lack of a response to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist the 
Veteran in this regard.  The claim must be evaluated solely 
on the evidence currently of record.  

Under 38 C.F.R. § 3.159(c)(4)(C)(iii), VA's duty to obtain a 
VA examination applies in a claim to reopen a final 
adjudicated claim only if new and material evidence is 
presented or secured, which is not the case here.  
Accordingly, no examination is required.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

New and material evidence has not been received, and 
reopening of the Veteran's claim for service connection for a 
skin disorder is not warranted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


